70 F.3d 87
UNITED STATES of America, Plaintiff-Appellee,v.Henry Olushola OBOH, aka Henry Osa Omoboh, aka James Clarkaka Derick Forest, Defendant-Appellant.
No. 94-8154.
United States Court of Appeals,Eleventh Circuit
Nov. 13, 1995.

Stephanie Kearns, Federal Defender Program, Atlanta, GA, for appellant.
Richard M. Langway, Amy Levin Weil, Asst. U.S. Attys., Atlanta, GA, for appellee.
Appeal from the United States District Court for the Northern District of Georgia (No. 1:93-00318-CR-1), Richard C. Freeman, Judge.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion September 29, 1995, 11th Cir., 1995, 65 F.3d 900)
Before TJOFLAT, Chief Judge, KRAVITCH, HATCHETT, ANDERSON, EDMONDSON, COX, BIRCH, DUBINA, BLACK, CARNES and BARKETT, Circuit Judges.*
BY THE COURT:
A member of this court in active service having requested a poll on the suggestion of rehearing en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the above cause shall be reheard by this court en banc.  The previous panel's opinion is hereby VACATED.



*
 Senior U.S. Circuit Judge Albert J. Henderson has elected to participate in further proceedings in this matter pursuant to 28 U.S.C. Sec. 46(c)